Citation Nr: 0102182	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  94-08 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for vision impairment.

4.  Entitlement to service connection for chronic 
gastrointestinal disability, to include an undiagnosed 
gastrointestinal illness including diarrhea.

5.  Entitlement to service connection for a chronic skin 
disorder, to include an undiagnosed illness manifested by 
symptoms involving the skin.

6.  Entitlement to service connection for an undiagnosed 
illness manifested by fever.

7.  Entitlement to service connection for an undiagnosed 
illness manifested by dizziness and fatigue.

8.  Entitlement to service connection for a chronic 
respiratory disability, to include an undiagnosed illness 
manifested by cough.

9.  Entitlement to service connection for chronic headaches 
disability, to include an undiagnosed illness manifested by 
headaches.

10.  Entitlement to service connection for an undiagnosed 
illness manifested by cold sweats.

11.  Entitlement to service connection for an undiagnosed 
illness manifested by chills.

12.  Entitlement to service connection for an undiagnosed 
illness manifested by muscle and joint pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active naval service from September 1957 to 
September 1961, and active military service from November 
1990 to May 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from Department of Veterans Affairs (VA) Phoenix Regional 
Office (RO) rating decisions which, in February 1992, denied 
service connection for bilateral hearing loss, 
gastrointestinal disorder (including stomach pain and 
diarrhea), fever, skin disorder, fatigue, respiratory 
disorder (including cough and sinus infection, cold sweats, 
and chills), headaches, nausea, hiatal hernia, left elbow 
disability, and vision impairment (several of the 
aforementioned disabilities were subsequently denied, by RO 
rating decision in February 1999 as symptoms due to 
undiagnosed illnesses under 38 C.F.R. § 3.317), and in June 
1994 granted service connection for PTSD, assigning it a 
noncompensable rating.

By RO rating decision in February 1999, service connection 
was granted for the veteran's hiatal hernia and left elbow 
disability, amounting to a full grant of the benefits sought 
as to those matters.  Grantham v. Brown, 114 F.3d 1156 
(1997).


REMAND

Effective November 9, 2000, the law provides that VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim for benefits, 
except that no assistance is required if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. § 5103A(a)).  This assistance 
shall include association with the file relevant records held 
by any Federal department or agency.  

In this case, the evidence of record indicates that the 
veteran may be in receipt of disability benefits from the 
Social Security Administration (SSA).  (See November 1997 VA 
orthopedic examination report.)  Although a February 1999 
deferred RO rating decision acknowledged the possible 
existence of relevant SSA records, no such records have been 
associated with the file.  Thus, medical records forming the 
basis for the award of SSA benefits must be added to the 
claims file prior to resolution of any issue listed on the 
title page above.  38 U.S.C.A. § 5106 (West 1991); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

Regarding the claim of a rating in excess of 50 percent for 
the veteran's service-connected PTSD, while he appears to 
have had several psychiatric examinations in the recent 
years, as the last VA psychiatric examination was performed 
in March 1997, the Board is of the opinion that a 
contemporaneous VA psychiatric examination should be 
performed, in conjunction with a review of the entire claims 
file, to assess the severity of his PTSD, expressed in terms 
of the pertinent rating criteria, see Massey v. Brown, 7 Vet. 
App. 204 (1994); such examination should be scheduled and 
performed after associating with the file all available SSA 
records.

The Board notes that the available medical evidence includes 
several opinions from VA and private physicians regarding the 
effect the veteran's service-connected PTSD may have on his 
ability to function in an employment setting (most notably a 
March 1996 opinion from L. Stevens, Ph.D., March 1997 opinion 
from a VA psychiatrist performing compensation and pension 
examination, and December 1999 opinion from his treating VA 
psychologist); by RO rating decision in January 2000, he was 
awarded a total disability rating based on individual 
unemployability due to service-connected disability.  
Nevertheless, when rating impairment from service-connected 
PTSD, ability to function in both occupational and social 
settings must be considered, see Mitchem v. West, 9 Vet. 
App. 138 (1996), and the veteran's ability to function in 
social settings in not entirely clear.

In the case of a claim for disability compensation, the 
assistance provided by VA shall include providing a medical 
examination when such an examination is necessary to make a 
decision on the claim.  An examination is considered 
"necessary" if the evidence of record (both medical and 
lay, including statements from the veteran himself) contains 
competent evidence of a current disability or persistent or 
recurrent symptoms of disability; and the evidence indicates 
that the disability or symptoms may be associated with the 
veteran's active service; but the evidence does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 C.F.R. § 5103A(d)).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation, see Degmetich v. Brown, 
104 F. 3d 1328 (1997) but,
in the case of a veteran who served in the Southwest Asia 
theater of operations during the Persian Gulf War (as is the 
case here), who exhibits objective indications of chronic 
disability manifested by one or more specific signs or 
symptoms listed in 38 C.F.R. § 3.317(b), such disability may 
be service-connected provided that it becomes manifest during 
active service in the Southwest Asia theater of operations, 
or to a compensable degree or more not later than December 
31, 2001; and provided that the disability cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. 
§ 501(a) (West 1991); 38 C.F.R. § 3.317(a)(1) (2000).

The veteran claims entitlement to service connection for 
various organic disabilities and numerous disabilities 
resulting from undiagnosed illnesses, suggesting that such 
disabilities developed during his active service periods, 
including during service in Southwest Asia from January to 
May 1991.

In this case, the veteran had several VA compensation and 
pension examinations over the years, performed in conjunction 
with various claims for VA benefits, and received outpatient 
medical treatment, yet it does not appear that a complete 
medical examination has been performed, in conjunction with a 
review of the entire claims file (including complete service 
medical records, post-service clinical evidence, and the 
numerous post-service lay statements from his relatives and 
friends) to determine the presence and etiology of the 
pertinent disabilities listed on the title page above.  Thus, 
the Board believes a complete VA medical examination should 
now be performed, including a review of the claims file, to 
determine the nature and origin of the pertinent 
disabilities, including those claimed under 38 C.F.R. 
§ 3.317.  See Suttmann v. Brown, 5 Vet. App. 127 (1993).

Regarding the veteran's claim of service connection for 
bilateral hearing loss, the RO denied that claim concluding 
that hearing impairment existed prior to his active service, 
and that it was not aggravated thereby.  The Board notes that 
although impaired hearing acuity appears to have been present 
prior to, during, and after active service, neither the 
veteran nor the Board may make medical determinations, 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Thus, VA 
audiological examination should be performed to determine 
whether he has hearing loss of service origin (although VA 
audiology was performed in November 1991, diagnosing 
bilateral high frequency sensorineural hearing loss, the 
etiology of such loss is unclear).

Finally, regarding the claim of service connection for vision 
impairment, it is noted that congenital or developmental 
defects and refractive error of the eye are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c) (2000).  Thus, service connection may 
not be granted for defects of congenital, developmental or 
familial origin, absent superimposed disease or injury.  See 
VA O.G.C. Prec. Op. 82-90 (July 18, 1990), 55 Fed. 
Reg. 45,711 (1990).  Nevertheless, as he appears to have had 
vision problems in service and thereafter, the Board believes 
that clarification should be sought, including a review of 
the veteran's entire claims file to determine the nature and 
etiology of any chronic bilateral eye disability which may 
now be present.  Suttmann, 5 Vet. App. at 137.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should obtain from the 
veteran names, addresses and approximate 
dates of treatment of medical care 
providers who may have treated him for 
PTSD and the other claimed disabilities 
listed on the title page since 
separation from service.  After any 
necessary authorization is obtained, 
copies of all relevant VA or private 
treatment reports (not already of 
record) should be associated with the 
claims file.

2.  The RO should contact the SSA and 
secure for the claims file copies of 
records pertinent to the veteran's 
claim for SSA benefits, as well as the 
medical records relied on concerning 
that claim.  38 U.S.C.A. § 5106.

3.  The veteran should be afforded 
another VA psychiatric examination to 
determine the severity of his service-
connected PTSD.  The examination report 
should include a description of the 
symptoms, clinical findings, and 
associated functional impairment.  The 
claims file must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner 
should identify the severity of the 
functional impairment associated with 
the veteran's PTSD, particularly as it 
affects his social and industrial 
adaptability.  See Massey, 7 Vet. 
App. at 207.  The examiner should assign 
a GAF score and explain the meaning of 
the numerical score, in compliance with 
Thurber v. Brown, 5 Vet. App. 119 
(1993).  The examiner should also 
comment on how the veteran's PTSD 
affects his employability.  

4.  The veteran should be afforded VA 
ophthalmologic examination to determine 
the nature and etiology of all eye 
disabilities now present.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
this request for medical opinion, and 
any report must reflect the examiner's 
review of pertinent evidence in the 
claims folder.  As refractive error of 
the eye is not considered a disease or 
injury for VA compensation purposes 
(38 C.F.R. § 3.303(c)), a definitive 
diagnosis is imperative; thus, the 
examiner should be asked to provide an 
opinion as to whether it is as likely as 
not that any other eye disability found 
is causally related to service.  To the 
extent possible, the examiner should be 
asked to comment on any in-service eye 
pathology as distinguished from post-
service pathology.  If any of the 
foregoing cannot be determined, then 
that should be stated for the record.

5.  The veteran should be afforded VA 
audiological examination to determine 
the nature and etiology of any bilateral 
hearing loss now present.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  All indicated testing 
should be accomplished.  The examiner 
should be requested to provide an 
opinion as to whether it is as likely as 
not that any hearing loss found is 
causally related to service.  As to any 
hearing loss which may have preexisted 
service, the examiner should provide an 
opinion whether any such disability 
underwent permanent increase in 
disability during service (aggravation) 
and, if so, whether such permanent 
increase in disability during service 
was beyond the natural progress of the 
disease.  If any of the foregoing cannot 
be determined, it should be so stated 
for the record.

6.  The veteran should be afforded 
appropriate VA medical examination to 
determine the nature and etiology of his 
claimed Persian Gulf-related undiagnosed 
illnesses, manifested by diarrhea, 
symptoms involving the skin, fever, 
fatigue, cough, headaches, cold sweats, 
chills, dizziness, and muscle and joint 
pain, as well as the nature and etiology 
of any organic gastrointestinal 
disability, skin disorder, and 
respiratory disability.  The complete 
claims folder must be made available to 
the examiner(s) for review in conjunction 
with the examination; the examination 
report must reflect the examiners' review 
of the claims folder.  Any testing and/or 
clinical studies, deemed necessary, 
should be performed.

The examiner(s) should question the 
veteran in order to obtain all pertinent 
history concerning the claimed 
disorders.  All necessary testing should 
be conducted as determined by the 
examiner(s).  The date of onset of the 
signs and symptoms of the claimed 
conditions should be noted.  The 
examiners should be requested to provide 
a diagnosis for each claimed condition, 
if possible and, if infeasible, the 
examiners should so state.  In any 
event, the examiner(s) should identify 
all objective indications of chronic 
disability.  The examiner(s) are further 
requested to provide an opinion 
concerning the etiology of any 
gastrointestinal, dermatological, 
respiratory, and/or neurological 
symptoms, as well as the etiology of any 
symptoms of fatigue, fever, dizziness, 
diarrhea, headaches, cough, cold sweats, 
chills, and muscle and joint pains.  The 
examiner(s) should be asked to provide 
an opinion as to whether it is as likely 
as not that any of the foregoing 
disabilities/symptoms are causally 
related to service, keeping in mind the 
circumstances of the veteran's service.  
If any of the foregoing cannot be 
determined, then that should be stated 
for the record.

7.  The RO should carefully review the 
examination reports and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board review.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


